DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 10/05/2022.  Claims 1-6, 11-17, 22-28, 33, and 34 are pending.  The earliest effective filing date of the present application is 04/30/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1, 12, and 23 recites the limitation “scheduler” in for instance line 13, where the “scheduler” is the generic placeholder that performs the function of automatically pulling, and the scheduler is not limited by any structural language.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 11-17, 22-28, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6, 11-17, 22-28, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 23 recite the limitation “scheduler” in line 13 of claim 1.  As found above, this limitation has been interpreted under 35 USC 112(f).  Accordingly, the examiner turns to Applicant’s originally-filed Specification to find the defined structural language of the claimed “scheduler.”  However, there is no mention of a “scheduler”, much less a definition of the structural language of the scheduler.  Therefore, the claims are rejected under 35 USC 112(a) for lacking written description, and under 35 USC 112(b) for being indefinite as it is wholly unclear to the examiner what the structure of the claimed “scheduler” is.  
Further, outside of the 112(f) interpretation and issues, claim 1 (and similarly claims 12 and 23) recites the limitation: 

    PNG
    media_image1.png
    58
    577
    media_image1.png
    Greyscale

To be clear, there is no mention in the Specification regarding such “automatically pulling” (even while omitting the “scheduler” limitation).  There are various disclosures of an interface, but the examiner cannot find an “API interface” as claimed in Applicant’s Specification.  Accordingly, this is new matter and rejected under 35 USC 112(a). 
Further, claim 1 (and similarly claims 12 and 23) recites the limitation “the performance information a defined periodicity” in lines 27-28.  The examiner has been unable to find this exact limitation prior to this, and therefore the antecedent basis of “the” prior to this limitation is improper, thereby rendering the claims indefinite. Appropriate correction is required. 
Claim 1 (and similarly claims 12 and 23) recites the limitation: 

    PNG
    media_image2.png
    161
    609
    media_image2.png
    Greyscale

The examiner has been unable to find this exact language, particularly where the claimed first comparison and claimed second comparison are a single comparison, as claimed, and the particulars of the first and second comparisons.  Therefore, there is a lack of written description for these limitations and they are found to be new matter. 
Claim 1 (and similarly claims 12 and 23) recites the limitation: 

    PNG
    media_image3.png
    178
    588
    media_image3.png
    Greyscale

Again, the examiner has been unable to find the specifics of this limitations, particularly the automatically effectuating payroll adjustments and the other specifics of the effectuating.  Accordingly, there is a lack of written description and this is found to be new matter.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 11-17, 22-28, 33, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of monitoring performance of employees, pulling data, saving data at one or more points in time of the performance information, receiving one or more snapshot requests for one or more points in time of the performance information from another entity, receiving requests for data, and in response to receiving the request compiling one or more snapshots at least a portion of the performance information for one or more points in time, comparing data, providing an interface at the another entity that shows a comparison of snapshot(s) at a portion of time, and effectuating payroll adjustments based on the data, where this is found to be a mental process and/or method of organizing human activity. 
This judicial exception is not integrated into a practical application because the additional limitations such as a first and second computing device, storage device, processor, and computer system, deal management platform, GUI of the second computing device, simply act as tools to implement the abstract idea, and therefore satisfy the following factors that are not indicative of practical application: 

    PNG
    media_image4.png
    294
    421
    media_image4.png
    Greyscale

. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of the additional elements to act as tools to implement the abstract and carry out computer processes that at the time of filing were routine, conventional, and well-known computer activities to one of ordinary skill in the computer art.  
	The examiner notes that the dependent claims add more to the abstract idea, such as including where the automotive space is, that a manager receives the request, etc.  There is nothing in the dependent claims that changes the examiner’s decision on eligibility.  The analysis of these claims is lumped in with the independent claims because the analysis is the same.  
	The amendments to claim 1 where the monitoring is performed by a computing device, and where the sales information is pulled from a dealership management platform and all of the information about the automotive space such as what the space sells and such is all part of the abstract idea. 
	Claims 1, 12, and 23 now recite a “scheduler”.  However, with the new matter, indefiniteness, and 35 USC 112(f) issues raised above it is unclear how to determine this limitation for 101 purposes.  The examiner has interpreted the scheduler as some sort of structural computer element that simply pulls data and performs the abstract idea.  This does not tie the abstract idea in with practical application, and does not add significantly more for the same reasons cited above.    

Response to Arguments
Applicant’s arguments filed on 10/05/2022 have been fully considered and are not found to be persuasive.  
Applicant argues that the claims recite eligible subject matter.  In particular, Applicant argues that the pulling of data through the scheduler is enough to satisfy 101.  The examiner respectfully disagrees.  Initially, the examiner notes the 112 issues raised above.  Further, the examiner notes that pulling data is simply abstract idea as this is analogous to retrieving collecting gathering data.  There is nothing special about pulling data that is then used is an analytical event.  There is nothing else in the claims or in the arguments that changes the claims into somehow reciting eligible subject matter.  Accordingly, the examiner maintains the 101 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687